            Case 1:18-cr-10246-DPW Document 14 Filed 10/03/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                           )
                                                   )
       v.                                          )   Criminal No. 18-cr-10246-DPW
                                                   )
ROBERT BRADY,                                      )
     Defendant.                                    )

                         JOINT INITIAL STATUS MEMORANDUM

       The parties respectfully submit this joint initial status memorandum pursuant to Local Rule

116.5(a) in advance of the Initial Status Conference scheduled for October 4, 2018:

       (1) The government provided discovery on August 28, 2018. There are no pending

       discovery requests;

       (2) The government does not currently anticipate providing additional discovery but will

       confer with the defense once its review of the discovery provided to date is complete;

       (3) The defense is currently reviewing the discovery provides so far but requires additional

       time to complete discovery review and determine whether to make additional discovery

       requests;

        (4) There are no protective orders in existence or anticipated in this case;

       (5) The defense is not yet able to determine whether to file any pretrial motions under Fed.

       R. Crim. P. 12(b);

       (6) The government will provide expert witness disclosures 28 days prior to trial, and the

       defense 14 days prior to trial;

       (7) The Court has previously excluded the time from August 9, 2018 through the Initial

       Status Conference scheduled for October 4, 2018. Dkt. 12. The parties agree that additional

       time from the Initial Status Conference until the next status conference should also be
        Case 1:18-cr-10246-DPW Document 14 Filed 10/03/18 Page 2 of 3



      excluded from Speedy Trial Act calculations in the interest of justice on the ground that

      such time will enable the defense to complete its review of discovery and to determine

      whether to request additional discovery, resulting in 0 countable days;

      (8) In December 2014 the Defendant suffered a loss of consciousness that required

      hospitalization and long-term occupational therapy. His primary symptom since the event

      has been significant short-term memory loss. Counsel has obtained medical records

      regarding this event and subsequent treatment but is still awaiting additional records. In

      order to ensure that the Defendant fully understands his rights and options, counsel must

      understand the Defendant’s condition and will be required to consult with a medical expert.

      The defense is not at this time raising any issues of competency or criminal responsibility.

      In order to have sufficient time to complete this process, the parties request the Court

      schedule an Interim Status Conference on or after December 3, 2018.

              The parties do not expect to have any additional information to report at the Initial

      Status Conference scheduled for October 4, 2018. In light of the contents of this report and

      the need for counsel to complete discovery review and meet with the defendant, the parties

      do not object to the cancellation of the Initial Status Conference and the scheduling of an

      Interim Status Conference.

                                                      Respectfully submitted,

ROBERT BRADY                                         ANDREW LELLING,
By his attorney,                                     United States Attorney,


/s/Joshua Hanye        .                             /s/ Kenneth G. Shine
JOSHUA HANYE                                         KENNETH G. SHINE
Federal Public Defender Office                       U.S. Attorney’s Office
51 Sleeper Street, 5th Flr.                          One Courthouse Way
Boston, MA 02110                                     Boston, MA 02210
(617) 223-8061                                       (617) 748-3200

                                                 2
         Case 1:18-cr-10246-DPW Document 14 Filed 10/03/18 Page 3 of 3




                                      Certificate of Service

        I, Joshua Hanye, hereby certify that the foregoing was this day filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (“NEF”) and paper copies will be sent to those indicated as non-registered
participants.

October 3, 2018                                       /s/ Joshua Hanye.
                                                      Joshua Hanye




                                                  3
